DETAILED ACTION

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a substrate; a transistor comprising an oxide semiconductor film over the substrate; and a tandem light-emitting element comprising a plurality of EL layers between a pair of electrodes, the tandem light-emitting element being over and electrically connected to the transistor, wherein a charge generation layer is provided between the plurality of EL layers, wherein one of the pair of electrodes functions as an anode and comprises ITO, wherein emission colors of the EL layers differ from each other, wherein white light is obtained from the tandem light-emitting element as a whole, wherein one of the plurality of EL layers emits blue light and comprises an electron-transport layer comprising a polyazole compound, wherein another of the plurality of EL layers comprises a first light-emitting layer comprising a first organic compound, a second organic compound and a first iridium complex, and wherein the first organic compound and the second organic compound form an exciplex”.
Osaka et al. (US publication 2012/0302762 A1) discloses some features “…a light-emitting element comprising (fig. 3a and related text): a first light-emitting layer 
However Osaka et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 1 is allowed. The depended claims 2-4 are allowed for their dependency to claim 1.
Claim 5 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a substrate; a transistor comprising an oxide semiconductor film over the substrate; and a tandem light-emitting element comprising a first EL layer and a second EL layer between an anode and a cathode, the tandem light-emitting element being over and electrically connected to the transistor, wherein a charge generation layer is provided between the first EL layer and the second EL layer, wherein the anode 
Osaka et al. (US publication 2012/0302762 A1) discloses some features of the claimed invention as explained above for claim 1.
However Osaka et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 5 is allowed. The depended claims 6-8 are allowed for their dependency to claim 5.
Claim 9 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…a substrate; a transistor comprising an oxide semiconductor film over the substrate; and a tandem light-emitting element comprising a first EL layer, a second EL layer, and a third EL layer between a pair of electrodes, wherein a first charge generation layer is provided between the first EL layer and the second EL layer, wherein a second charge generation layer is provided between the second EL layer and the third 
Osaka et al. (US publication 2012/0302762 A1) discloses some features of the claimed invention as explained above for claim 1.
However Osaka et al. or the prior arts of record, singly or in combination, neither anticipates nor render obvious the above quoted limitations when taken in combinations with all other limitations.
Therefore, the independent claim 9 is allowed. The depended claims 10-14 are allowed for their dependency to claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828